EXHIBIT 10 Consents of Independent Auditors and Independent Registered Public Accounting Firm CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in this Post-Effective Amendment No. 4 to Registration Statement No. 333-182090 of Ameritas Variable Separate Account VA-2 on Form N-4 of our report dated March 28, 2013 (which report expresses an unmodified opinion in accordance with accounting practices prescribed or permitted by the Insurance Department of the State of Nebraska) relating to the statutory basis financial statements of Ameritas Life Insurance Corp., appearing in the Statement of Additional Information, which is incorporated by reference from the Registrant’s Post-Effective Amendment No. 3 to Registration No. 333-182090, and to the reference to us under the heading “Services” in such Statement of Additional Information. /s/ Deloitte & Touche LLP Omaha, Nebraska August 16, 2013 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 4 to Registration Statement No. 333-182090 of Ameritas Variable Separate Account VA-2 on Form N-4 of our report dated March 11, 2013, relating to the financial statements and financial highlights of the subaccounts of Ameritas Variable Separate Account VA-2, appearing in the Statement of Additional Information, which is incorporated by reference from the Registrant’s Post-Effective Amendment No. 3 to Registration No. 333-182090, and to the reference to us under the heading “Services” in such Statement of Additional Information. /s/ Deloitte & Touche LLP Omaha, Nebraska
